 

 

Case I°18-cv-08152-JFK-KNF Document 219 Filed 03/01/21 Page 1 ofl

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee ee eee eee ee eee eee ee eee x
Pilkington a
a #18 Cv 8152 (JFK) -
-V-
Mitsui Sumitomo
nonnee eednenneeennnn ‘ .

 

Reminder: The next oral argument is scheduled for Wednesday, March 10 2021.
at 11:30 a.m. The oral argument will be heard telephonically using the following

conference line and dial-in:-

  
  
    

AT&T Conference Line: 1-888-363-4749
Access Code: 788 3927 #

SO ORDERED.

Dated: New York, New York

Z-l- 4

 

JOHN F, KEENAN
United States District Tudge

 
